ROBB, Associate Justice.
Appeal from a decision of the Patent Office, refusing the 13 claims of an application for patent on a seamless, tubular, knitted fabric (a stocking), and thq process of knitting the same.
We have carefully examined the decisions of the Primary Examiner ánd the Examiners in Chief, in which these claims are considered with reference to the prior art, and are convinced of the correctness of their conclusions, affirmed by the decision of the Assistant Commissioner. Not deeming it necessary to restate the reasoning of the Patent Office, we affirm the decision, without more.
Affirmed.